Equipment Rental and Personnel Services Agreement The undersigned: 1. SonicSampDrill B.V. (hereinafter “SSD”) with registered offi­ce at the address Uitmaat 8, 6iesbeek, The Netherlands; and 2. Minatura Gold, a Nevadacorporation, (hereinafter “Minatura”) with registered offi­ceat the address 215 Lyon Drive, PO Box 2590, Fernley NV 89408, United States of America; now hereby agree as follows: 1.Subject Minatura wishes to make use of rental equipment, supplies and personnel and SSD wishes to furnish such rental equipment, supplies and personnel, as described by GlobalSonicSampling letter (hereinafter: “the Letter”), (dated: Los Angeles, 18 December 2009, Reference: 091218, Subject: Sampling project Colombia) sufficiently familiar to Parties at the prices set forth in the Letter. The Letter forms an integral part of this Agreement and is attached hereto. 2.Duration & Title 1. This Agreement concerning the rental of goods and services isfor an initial period of three months, starting from the date of arrival of the Equipment at the project site, with an unilateral option to extend for an additional three months if so desired by Minatura. 2. This Agreement does not constitute any transfer of title of the Equipment to Minatura, unless the option to purchase as set forth in the Letter is activated by Minatura in writing and the corresponding purchase price is paid in full to SSD. 3.Delivery 1. On the condition that Minatura fulfills its obligations as laid down in the payment plan as set out in Article 5 of this Agreement, SSD will no later than January 11, 2010, make the Equipment ready for departure. The Equipment is scheduled to depart from the Port of Rotterdam, The Netherlands, at the first possibility. The anticipated transit time from Rotterdam to the Port of Cartagena, Colombia, is approximately twenty-one (21) days.SSD cannot guarantee this approximated transit time and will not be liable for any damages due to delay in the transit time. 2. SSD and Minatura together will coordinate the schedule of Crew arrival into Medellin, Colombia, to coincide with the arrival of the Equipment at the project site. SSD agrees that it is solely responsible for the delivery of the rental equipment to the Port of Cartagena, Colombia, and that any delay in the sea freight transit time beyond a period of 28 days will not result in a financial penalty to Minatura. 4.Transport, insurance and maintenance 1. SSD shall subscribe for and maintain a comprehensive insurance policy for the Equipment while it is specifically located in Colombia to cover losses as a result of loss, damage, fire or theft of the Equipment, and for any damages due to liability of SSD for the Equipment for the full duration of this Agreement. 2. In case Minatura wishes to move the Equipment Minatura will first obtain the necessary approval from SSD and further subscribe for and maintain a comprehensive insurance with respect to the transport of the Equipment. 3. All premiums relating to the insurance policies shall be for the account of Minatura. Upon first request, Minatura shall promptly reimburse to SSD all premiums SSD shall be required to pay under the said insurance policies for the full duration of the Agreement. On request of Minatura SSD will provide Minatura with copy of the policy and the premium notes for the necessary insurance.
